Title: From George Washington to Samuel Huntington, 27 January 1780
From: Washington, George
To: Huntington, Samuel


          
            sir
            Head Qrs Morris Town Jany 27th 1780
          
          I am sorry to inform your Excellency that the Enemy on the night of the 25th surprised our advanced parties which were stationed at Elizabeth Town and New Ark—and made a part of them prisoners. For a more particular account of the affair, I beg leave to refer Your Excellency to the inclosed Extract from Colo. Hazen’s Report upon the occasion, who then commanded

a Detachment in the neighbourhood of the former. I have directed an inquiry to be made, as well as present circumstances will admit, of the causes by which these accidents happened. Besides the loss mentioned in the Extract inclosed—Colo. Hazen’s former Letters to which it refers inform, that Judge Hedden—Mr Robert Neal and Mr Williamson a Deputy Quarter Master were also taken—and that several people were plundered at New Ark & the Academy burnt; also the Meeting & Town Houses at Elizabeth Town & the House at De Hart’s point.
          I have now the pleasure to inform Congress—that the situation of the Army for the present, is, and it has been for some days past—comfortable and easy on the score of provision. We were reduced at last to such extremity and without any prospect of being relieved in the ordinary way—that I was obliged to call upon the Magistrates of every County in the State for specific quantities to be supplied in a limited number of days. I should be wanting in Justice to their zeal & attachme⟨nt⟩ and to that of the Inhabitants of the State in general, were I not to inform Congress—that they gave the earliest & most chearful attent⟨ion⟩ to my requisitions—and exerted themsel⟨ves⟩ for the Army’s relief in a manner that did them the highest honor. They more than complied with the requisitions in many instances, and owing to their exertions—the Army in a great measure has been kept together. I have the Honor to be with the highest respect & esteem Yr Excellency’s Most Obedt sert
          
            Go: Washington
          
        